DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.
Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objections and thus the objections are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In paragraph 0062-0063 of the specification, it is stated that the frequency and power are intentionally changed to create a charge on the particle generated. Additionally, it is stated that higher frequencies result in a higher trapping force, which appears to be desirable for preventing particles from falling on wafers during sputtering. However, the specification does not specifically describe “increasing” the power. This rejection may be overcome by amending the claim to only disclose frequency and not power. Alternatively, the claim may be amended to recite “changing” the frequency or power.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-13, 15, 17-18, 20-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 15, and 20, the limitation “without changing a location of the magnetron assembly” is unclear as to whether the limitation requires that the magnetron assembly does not rotate during the pressure increase or only that the magnetron assembly does not translate laterally with respect to the substrate. This rejection may be overcome by amending the claim to specify that the shaft is fixed with respect to the central axis of the chamber or with respect to the substrate.
Regarding claim 21, the limitation “the frequency or power” lacks antecedent basis and is unclear as to whether the frequency and power are applied to the target/magnetron assembly or to the substrate. According to paragraph 0061-0062 of the specification, the trapping of the particles in the plasma is altered using one or more of pressure and wafer bias, which seems to imply that the “intentionally changed” power and frequency refer to the wafer bias, but this is not clear from the claim.
Claims 7, 9-13, and 22-23 depend on claim 1 and thus are indefinite by virtue of depending on an indefinite claim.
Claims 17-18 and 24 depend on claim 15 and thus are indefinite by virtue of depending on an indefinite claim.
Claim 25 depends on claim 20 and thus are indefinite by virtue of depending on an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 13, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 5367139 A) in view of Chiba (US 6361662 B1) and West (US 20150047975 A1).
Regarding claim 1, Bennett (US 5367139 A) teaches sputtering to coat a substrate with a film (col 6 line 65-68, col 7 line 1-17) including a plasma containing particulate contamination (Abstract, col 1 line 8-9). Bennett also teaches a pulsed gas flux to move particle contamination across the plasma reactor (move at least some of the particles to an outer portion of the PVD chamber) after establishing the plasma and then ultimately extinguishing the plasma at the end of the deposition process (col 3 line 27-64, col 8-10 Method 2).
Bennett fails to explicitly teach increasing a pressure in the PVD chamber to a particulate purge pressure. However, a pulsed gas flux introduced in the chamber would increase the number of gas molecules within the chamber and thus necessarily increase the pressure at least marginally.
Bennett fails to explicitly teach a magnetron assembly comprising a rotatable drive shaft aligned with a central axis of the chamber, and a plurality of magnets that are coupled to a magnet support member connected to the rotatable drive shaft to rotate around the central axis. 
However, Chiba (US 6361662 B1), in the analogous art of magnetron sputtering, teaches magnets 2 within a target stage 6, wherein the magnets are rotated by a motor 7 connected to a shaft 13 (col 1 line 39-55, col 3 line 53-65; Fig. 1) in order to improve uniformity of the film (col 1 line 64-67). Because Chiba teaches that such sputtering apparatus were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the magnetron sputtering assembly of Chiba in the Bennett process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
The combination of Bennett and Chiba fails to explicitly teach that the particulate purge pressure is greater than 50 mTorr. However, West (US 20150047975 A1), in the analogous art of magnetron sputtering, teaches typical sputtering pressures from 1 to 400 mTorr (para 0056). Because West teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a sputtering pressure of 1 to 400 mTorr in the Bennett process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Therefore, the combination of Bennett, Chiba and West teaches the initial pressure is within 1 to 400 mTorr. 
The combination of Bennett, Chiba, and West fails to explicitly teach increasing the pressure to a pressure of greater than or equal to about 50 mTorr; however, one would have expected the use of any value within the West range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 1 mtorr to 400 mtorr as the initial pressure, which is increased to reach the purge pressure, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 10, the previous combination of Bennett, Chiba, and West fails to explicitly teach one or more of an RF bias power source or a DC Power source to provide RF power or DC power, respectively, to a target assembly. However, Chiba teaches applying DC power to the target (col 5 line 41-52), which necessitates a DC power source connected to the target. Because Chiba teaches that such sputtering sources were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a DC power source in the process of Bennett with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 13, the combination of Bennett, Chiba, and West fails to explicitly teach that, at the particulate purge pressure, particulates suspended in the plasma agglomerate to form larger particle sizes. However, the agglomeration of particulates is caused by the increase of the pressure from a first pressure (e.g. below 10 mtorr) to a particulate purge pressure (e.g. above 100 mtorr) according to the specification (para 0069, 0072-0073). Because the process of Bennett, Chiba, and West teaches a pulsed gas flux, and thus an increase in pressure, after starting deposition, it is inherent that at least some of the particulates in the plasma would agglomerate to form larger particle sizes. See MPEP 2112.
Regarding claim 15, Bennett (US 5367139 A) teaches sputtering to coat a substrate with a film (col 6 line 65-68, col 7 line 1-17) including a plasma containing particulate contamination (Abstract, col 1 line 8-9). Bennett also teaches a pulsed gas flux to move particle contamination across the plasma reactor (move at least some of the particles to an outer portion of the PVD chamber) after establishing the plasma and then ultimately extinguishing the plasma at the end of the deposition process (col 3 line 27-64, col 8-10 Method 2).
Bennett fails to explicitly teach increasing a pressure in the PVD chamber to a particulate purge pressure. However, a pulsed gas flux introduced in the chamber would increase the number of gas molecules within the chamber and thus necessarily increase the pressure at least marginally.
Bennett fails to explicitly teach a pedestal supporting the substrate and a magnetron assembly comprising a rotatable drive shaft aligned with a central axis of the chamber, and a plurality of magnets that are coupled to a magnet support member connected to the rotatable drive shaft to rotate around the central axis. 
However, Chiba (US 6361662 B1), in the analogous art of magnetron sputtering, teaches a wafer holder 4 (pedestal) for supporting the substrate as well as magnets 2 within a target stage 6, wherein the magnets are rotated by a motor 7 connected to a shaft 13 (col 1 line 39-55, col 3 line 53-65; Fig. 1) in order to improve uniformity of the film (col 1 line 64-67). Because Chiba teaches that such sputtering apparatus were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the wafer holder (pedestal) and the magnetron sputtering assembly of Chiba in the Bennett process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
The combination of Bennett and Chiba fails to explicitly teach that the particulate purge pressure is greater than 70 mTorr. However, West (US 20150047975 A1), in the analogous art of magnetron sputtering, teaches typical sputtering pressures from 1 to 400 mTorr (para 0056). Because West teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a sputtering pressure of 1 to 400 mTorr in the Bennett process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Therefore, the combination of Bennett, Chiba and West teaches the initial pressure is within 1 to 400 mTorr. 
The combination of Bennett, Chiba, and West fails to explicitly teach increasing the pressure to a pressure of greater than or equal to about 70 mTorr; however, one would have expected the use of any value within the West range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 1 mtorr to 400 mtorr as the initial pressure, which is increased to reach the purge pressure, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 24, the previous combination of Bennett, Chiba, and West fails to explicitly teach one or more of an RF bias power source or a DC Power source to provide RF power or DC power, respectively, to a target assembly. However, Chiba teaches applying DC power to the target (col 5 line 41-52), which necessitates a DC power source connected to the target. Because Chiba teaches that such sputtering sources were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a DC power source in the process of Bennett with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 5367139 A) in view of Chiba (US 6361662 B1) and West (US 20150047975 A1), as applied to claim 1 and 15, and further in view of Lantsman (US 5573597 A).
Regarding claim 7, the combination of Bennett, Chiba, and West fails to explicitly teach the substrate surface is biased during increasing the pressure to keep particles suspended in the plasma. However, Lantsman (US 5573597 A), in the analogous art of sputtering, teaches biasing the substrate so that contaminants, which are generally charged from the plasma, are repelled from the substrate as the plasma is extinguished (Abstract, col 2 line 40-51). Bennett teaches reducing contamination in plasma processing (Abstract), so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the bias on the substrate, as described by Lantsman, during the Bennett deposition process in order to further reduce contamination once the plasma is extinguished.
Regarding claim 18, the combination of Bennett, Chiba, and West fails to explicitly teach the substrate surface is biased during increasing the pressure to keep particles suspended in the plasma. However, Lantsman (US 5573597 A), in the analogous art of sputtering, teaches biasing the substrate so that contaminants, which are generally charged from the plasma, are repelled from the substrate as the plasma is extinguished (Abstract, col 2 line 40-51). Bennett teaches reducing contamination in plasma processing (Abstract), so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the bias on the substrate, as described by Lantsman, during the Bennett deposition process in order to further reduce contamination once the plasma is extinguished.

Claims 9, 11-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 5367139 A) in view of Chiba (US 6361662 B1) and West (US 20150047975 A1), as applied to claim 1 and 15, and further in view of Edmond (US 20030025121 A1).
Regarding claim 9, the combination of Bennett, Chiba, and West fails to explicitly teach that the plasma is pulsed. However, Edmond (US 20030025121 A1), in the analogous art of sputtering, teaches creating an ionized plasma from a pulsed DC voltage wherein the pulsed plasma has a duty cycle of about 40% (para 0048). Because Edmond teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the DC pulsed plasma of Edmond in the process of Bennett with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 11, the combination of Bennett, Chiba, West, and Edmond teaches the plasma is pulsed with a duty cycle of about 40% (about 20% to 60%) (Edmond para 0048).
Regarding claim 12, the combination of Bennett, Chiba, West, and Edmond teaches the plasma is pulsed with a duty cycle of about 40% (Edmond para 0048).
Regarding claim 17, the combination of Bennett, Chiba, and West fails to explicitly teach the plasma is pulsed with a duty cycle in the range of about 20% to about 60%. However, Edmond (US 20030025121 A1), in the analogous art of sputtering, teaches creating an ionized plasma from a pulsed DC voltage wherein the pulsed plasma has a duty cycle of about 40% (about 20% to 60%) (para 0048). Because Edmond teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the DC pulsed plasma of Edmond in the process of Bennett with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claims 1, 10, 13, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 5049251 A) in view of Chiba (US 6361662 B1) and West (US 20150047975 A1).
Regarding claim 1, Inoue (US 5049251 A) teaches depositing a film on an object 3 (substrate) surface in a magnetron sputtering chamber 1 with a plasma at a deposition pressure that contains impurities (creating particles in the plasma) (col 1 line 43-68, col 2 line 1-4, col 3 line 33-47; Fig. 1). Inoue also teaches the magnetron physical vapor deposition chamber having a magnetron assembly comprising a shaft aligned with a central axis of the chamber, and a plurality of magnets 17 that are coupled to a magnet support member (referred to as target holder 5) (col 3 line 48-68, col 4 line 1-15; Fig. 1).
Inoue teaches introducing inert gas into the chamber to reach a higher pressure, wherein the plasma is ignited, then continuing to sputter as the pressure decreases to a low pressure and then injecting more inert gas to raise the pressure and maintain the plasma before repeating the cycle (col 2 line 36-59). Inoue also teaches that contamination is reduced in the process of alternating between a high and low gas injection rate (Abstract). Therefore, Inoue teaches increasing the pressure from a low pressure to a high (particulate purge) pressure without changing the location of the magnetron assembly.
Inoue fails to explicitly teach moving at least some of the particles to an outer portion of the physical vapor deposition chamber. However, by increasing the low (deposition) pressure to a high ignition pressure, at least some of the particles in the plasma would necessarily move to an outer portion of the physical vapor deposition chamber. See MPEP 2112.
Inoue fails to explicitly teach a rotatable drive shaft connected to the magnet support member. However, Chiba (US 6361662 B1), in the analogous art of magnetron sputtering, teaches magnets 2 within a target stage 6, wherein the magnets are rotated by a motor 7 connected to a shaft 13 (col 1 line 39-55, col 3 line 53-65; Fig. 1) in order to improve uniformity of the film (col 1 line 64-67). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a motor to rotate the magnets of Inoue in order to improve film uniformity.
The combination of Inoue and Chiba fails to explicitly teach that the particulate purge pressure is greater than 50 mTorr. However, West (US 20150047975 A1), in the analogous art of magnetron sputtering, teaches typical sputtering pressures from 1 to 400 mTorr (para 0056). Because West teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a sputtering pressure of 1 to 400 mTorr in the Inoue process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Therefore, the combination of Inoue, Chiba, and West teaches the both pressures are within 1 to 400 mTorr. 
The combination of Inoue, Chiba, and West fails to explicitly teach increasing the pressure to a pressure of greater than or equal to about 50 mTorr; however, one would have expected the use of any value within the West range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 1 mtorr to 400 mtorr as the high pressure, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 10, the combination of Inoue, Chiba, and West teaches a DC high voltage source 15 connected to the to the target assembly (Inoue col 7 line 1-7; Fig. 1).
Regarding claim 13, the combination of Inoue, Chiba, and West fails to explicitly teach that, at the particulate purge pressure, particulates suspended in the plasma agglomerate to form larger particle sizes. However, the agglomeration of particulates is caused by the increase of the pressure from a first pressure (e.g. below 10 mtorr) to a particulate purge pressure (e.g. above 100 mtorr) according to the specification (para 0069, 0072-0073). Because the process of Inoue, Chiba, and West teaches the increase in pressure after starting deposition, it is inherent that at least some of the particulates in the plasma would agglomerate to form larger particle sizes. See MPEP 2112.
Regarding claim 15, Inoue (US 5049251 A) teaches depositing a film on an object 3 (substrate) surface placed on an object holder 4 (pedestal) in a magnetron sputtering chamber 1 with a plasma at a deposition pressure that contains impurities (creating particles in the plasma) (col 1 line 43-68, col 2 line 1-4, col 3 line 33-47; Fig. 1). Inoue also teaches the magnetron physical vapor deposition chamber having a magnetron assembly comprising a shaft aligned with a central axis of the chamber, and a plurality of magnets 17 that are coupled to a magnet support member (referred to as target holder 5) (col 3 line 48-68, col 4 line 1-15; Fig. 1).
Inoue teaches introducing inert gas into the chamber to reach a higher pressure, wherein the plasma is ignited, then continuing to sputter as the pressure decreases to a low pressure and then injecting more inert gas to raise the pressure and maintain the plasma before repeating the cycle (col 2 line 36-59). Inoue also teaches that contamination is reduced in the process of alternating between a high and low gas injection rate (Abstract). Therefore, Inoue teaches increasing the pressure from a low pressure to a high (particulate purge) pressure without changing the location of the magnetron assembly.
Inoue fails to explicitly teach moving at least some of the particles to an outer portion of the physical vapor deposition chamber. However, by increasing the low (deposition) pressure to a high ignition pressure, at least some of the particles in the plasma would necessarily move to an outer portion of the physical vapor deposition chamber. See MPEP 2112.
Inoue fails to explicitly teach a rotatable drive shaft connected to the magnet support member. However, Chiba (US 6361662 B1), in the analogous art of magnetron sputtering, teaches magnets 2 within a target stage 6, wherein the magnets are rotated by a motor 7 connected to a shaft 13 (col 1 line 39-55, col 3 line 53-65; Fig. 1) in order to improve uniformity of the film (col 1 line 64-67). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a motor to rotate the magnets of Inoue in order to improve film uniformity.
The combination of Inoue and Chiba fails to explicitly teach that the particulate purge pressure is greater than 70 mTorr. However, West (US 20150047975 A1), in the analogous art of magnetron sputtering, teaches typical sputtering pressures from 1 to 400 mTorr (para 0056). Because West teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a sputtering pressure of 1 to 400 mTorr in the Inoue process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Therefore, the combination of Inoue and West teaches the both pressures are within 1 to 400 mTorr. 
The combination of Inoue, Chiba, and West fails to explicitly teach increasing the pressure to a pressure of greater than or equal to about 70 mTorr; however, one would have expected the use of any value within the West range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 1 mtorr to 400 mtorr as the high pressure, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 24, the combination of Inoue, Chiba, and West teaches a DC high voltage source 15 connected to the to the target assembly (Inoue col 7 line 1-7; Fig. 1).


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 5049251 A) in view of Chiba (US 6361662 B1) and West (US 20150047975 A1), as applied to claim 1 and 15, and further in view of Lantsman (US 5573597 A).
Regarding claim 7, the combination of Inoue, Chiba, and West fails to explicitly teach the substrate surface is biased during increasing the pressure to keep particles suspended in the plasma. However, Lantsman (US 5573597 A), in the analogous art of sputtering, teaches biasing the substrate so that contaminants, which are generally charged from the plasma, are repelled from the substrate as the plasma is extinguished (Abstract, col 2 line 40-51). Inoue teaches preventing contamination of the sputtered film by impurities in the plasma (col 1 line 43-59), so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the bias on the substrate, as described by Lantsman, during the Inoue deposition process in order to further reduce contamination once the plasma is extinguished.
Regarding claim 18, the combination of Inoue, Chiba, and West fails to explicitly teach biasing the pedestal during deposition and at the particulate purge pressure. However, Lantsman (US 5573597 A) teaches biasing the substrate so that contaminants, which are generally charged from the plasma, are repelled from the substrate as the plasma is extinguished (Abstract, col 2 line 40-51). Inoue teaches preventing contamination of the sputtered film by impurities in the plasma (col 1 line 43-59), so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the bias on the substrate, as described by Lantsman, during the Inoue deposition process, including at the elevated (particulate purge) pressure, in order to further reduce contamination once the plasma is extinguished.

Claims 9, 11-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 5049251 A) in view of Chiba (US 6361662 B1) and West (US 20150047975 A1), as applied to claim 1 and 15, and further in view of Edmond (US 20030025121 A1).
Regarding claim 9, the combination of Inoue, Chiba, and West fails to explicitly teach that the plasma is pulsed. However, Edmond (US 20030025121 A1), in the analogous art of sputtering, teaches creating an ionized plasma from a pulsed DC voltage wherein the pulsed plasma has a duty cycle of about 40% (para 0048). Because Edmond teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the DC pulsed plasma of Edmond in the process of Inoue with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 11, the combination of Inoue, Chiba, West, and Edmond teaches the plasma is pulsed with a duty cycle of about 40% (about 20% to 60%) (Edmond para 0048).
Regarding claim 12, the combination of Inoue, Chiba, West, and Edmond teaches the plasma is pulsed with a duty cycle of about 40% (Edmond para 0048).
Regarding claim 17, the combination of Inoue, Chiba, and West fails to explicitly teach the plasma is pulsed with a duty cycle in the range of about 20% to about 60%. However, Edmond (US 20030025121 A1), in the analogous art of sputtering, teaches creating an ionized plasma from a pulsed DC voltage wherein the pulsed plasma has a duty cycle of about 40% (about 20% to 60%) (para 0048). Because Edmond teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the DC pulsed plasma of Edmond in the process of Inoue with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claims 1, 10, 13, 15, 20, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmi (US 20090263566 A1) in view of Asplund (US 20100068444 A1), Bennett (US 5367139 A), and Chiba (US 6361662 B1).
Regarding claim 1, Ohmi (US 20090263566 A1) teaches performing physical vapor deposition to deposit a film at a reduced (deposition) pressure and then an inert purge gas is flowed in to increase the pressure and form a viscous flow region, while the film is not being formed (para 0016, 0017), and the purge gas pressure of the viscous flow region is set to be 1 torr or higher (greater than or equal to 50 mtorr) to reduce contamination on the deposited film (para 0020).
Ohmi fails to explicitly teach generating a plasma with a magnetron assembly and moving particles created in the plasma. However, Asplund (US 20100068444 A1), in the analogous art of thin film deposition, teaches sputtering and evaporation are alternative deposition methods (para 0114) and that sputtering may be performed with magnetrons and targets arranged in a sputter-up configuration (para 0209), wherein the target is below the substrate, and wherein the deposition pressure is several mtorr, such as 3 or 12 mtorr (para 0210). Furthermore, Bennett (US 5367139 A), in the analogous art of moving particle contamination generated during thin film deposition, teaches a pulsed gas flux to move particle contamination formed in the plasma across the plasma reactor (move at least some of the particles to an outer portion of the PVD chamber) after establishing the plasma and then ultimately extinguishing the plasma at the end of the deposition process (col 3 line 27-64, col 8-10 Method 2).
Because Ohmi teaches an evaporation process wherein the deposition source 42 is below the substrate 25 (para 0049; Fig. 3) as well as preventing contamination by increasing the pressure in the chamber to a viscous flow region (Abstract), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the evaporation process of Ohmi with an analogous sputter-up process, as described by Asplund, while removing particles from the plasma, as described by Bennett, by the pressure increase of Ohmi because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). Furthermore, the combination of Ohmi, Asplund, and Bennett would necessarily extinguish the plasma when the deposition process is completed.
The combination of Ohmi, Asplund, and Bennett fails to explicitly teach that the magnetron assembly comprises a rotatable drive shaft and a plurality of magnets are coupled to a magnet support member connected to the rotatable drive shaft. However, Chiba (US 6361662 B1), in the analogous art of magnetron sputtering, teaches magnets 2 within a target stage 6, wherein the magnets are rotated by a motor 7 connected to a shaft 13 (col 1 line 39-55, col 3 line 53-65; Fig. 1) in order to improve uniformity of the film (col 1 line 64-67). Because Chiba teaches that such sputtering apparatus were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the rotatable magnetron sputtering assembly of Chiba in the process of Ohmi in view of Asplund and Bennett with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
The combination of Ohmi, Asplund, Bennett, and Chiba fails to explicitly teach that the magnetron assembly is aligned with a central axis of the chamber. However, shifting the position of the magnetron assembly relative to the center of the chamber in the Ohmi apparatus would not have modified the operation of the device and thus is an obvious matter of design choice. See MPEP 2144.04(VI)(C).
Regarding claim 10, the previous combination of Ohmi, Asplund, Bennett, and Chiba fails to explicitly teach the magnetron PVD chamber comprises one or more of an RF bias power source or a DC power source to provide RF power or DC power respectively to a target assembly. However, Chiba, in the analogous art of magnetron sputtering, teaches the rotating magnetron sputtering system is supplied with DC power (col 5 line 41-52), thus necessitating a DC power source. Because Chiba teaches that such power sources were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a DC power source with the process of Ohmi in view of Asplund, Bennett, and Chiba with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 13, the combination of Ohmi, Asplund, Bennett, and Chiba fails to explicitly teach that, at the particulate purge pressure, particulates suspended in the plasma agglomerate to form larger particle sizes. However, the agglomeration of particulates is caused by the increase of the pressure from a first pressure (e.g. below 10 mtorr) to a particulate purge pressure (e.g. above 100 mtorr) according to the specification (para 0069, 0072-0073). Because the process of Ohmi, Asplund, Bennett, and Chiba teaches the increase in pressure after starting deposition, it is inherent that at least some of the particulates in the plasma would agglomerate to form larger particle sizes. See MPEP 2112.
Regarding claim 15, Ohmi (US 20090263566 A1) teaches a substrate 25 placed on a substrate holder 26 (pedestal) (para 0049) as well as performing physical vapor deposition to deposit a film at a reduced (deposition) pressure and then an inert purge gas is flowed in to increase the pressure and form a viscous flow region, while the film is not being formed (para 0016, 0017), and the purge gas pressure of the viscous flow region is set to be 1 torr or higher (greater than or equal to 70 mtorr) to reduce contamination on the deposited film (para 0020).
Ohmi fails to explicitly teach generating a plasma with a magnetron assembly and moving particles created in the plasma. However, Asplund (US 20100068444 A1), in the analogous art of thin film deposition, teaches sputtering and evaporation are alternative deposition methods (para 0114) and that sputtering may be performed with magnetrons and targets arranged in a sputter-up configuration (para 0209), wherein the target is below the substrate, and wherein the deposition pressure is several mtorr, such as 3 or 12 mtorr (para 0210). Furthermore, Bennett (US 5367139 A), in the analogous art of moving particle contamination generated during thin film deposition, teaches a pulsed gas flux to move particle contamination formed in the plasma across the plasma reactor (move at least some of the particles to an outer portion of the PVD chamber) after establishing the plasma and then ultimately extinguishing the plasma at the end of the deposition process (col 3 line 27-64, col 8-10 Method 2).
Because Ohmi teaches an evaporation process wherein the deposition source 42 is below the substrate 25 (para 0049; Fig. 3) as well as preventing contamination by increasing the pressure in the chamber to a viscous flow region (Abstract), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the evaporation process of Ohmi with an analogous sputter-up process, as described by Asplund, while removing particles from the plasma, as described by Bennett, by the pressure increase of Ohmi because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). Furthermore, the combination of Ohmi, Asplund, and Bennett would necessarily extinguish the plasma when the deposition process is completed.
The combination of Ohmi, Asplund, and Bennett fails to explicitly teach that the magnetron assembly comprises a rotatable drive shaft and a plurality of magnets are coupled to a magnet support member connected to the rotatable drive shaft. However, Chiba (US 6361662 B1), in the analogous art of magnetron sputtering, teaches magnets 2 within a target stage 6, wherein the magnets are rotated by a motor 7 connected to a shaft 13 (col 1 line 39-55, col 3 line 53-65; Fig. 1) in order to improve uniformity of the film (col 1 line 64-67). Because Chiba teaches that such sputtering apparatus were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the rotatable magnetron sputtering assembly of Chiba in the process of Ohmi in view of Asplund and Bennett with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
The combination of Ohmi, Asplund, Bennett, and Chiba fails to explicitly teach that the magnetron assembly is aligned with a central axis of the chamber. However, shifting the position of the magnetron assembly relative to the center of the chamber in the Ohmi apparatus would not have modified the operation of the device and thus is an obvious matter of design choice. See MPEP 2144.04(VI)(C).
Regarding claim 20, Ohmi (US 20090263566 A1) teaches a substrate 25 placed on a substrate holder 26 (pedestal) (para 0049) as well as performing physical vapor deposition to deposit a film at a reduced (deposition) pressure of approximately 1 mtorr or lower (less than or equal to 40 mtorr) and then an inert purge gas is flowed in to increase the pressure and form a viscous flow region, while the film is not being formed, and the purge gas pressure of the viscous flow region is set to be 1 torr or higher (greater than or equal to 70 mtorr) to reduce contamination on the deposited film (para 0016-0017, 0020-0021).
Ohmi fails to explicitly teach generating a plasma with a magnetron assembly and moving particles created in the plasma. However, Asplund (US 20100068444 A1), in the analogous art of thin film deposition, teaches sputtering and evaporation are alternative deposition methods (para 0114) and that sputtering may be performed with magnetrons and targets arranged in a sputter-up configuration (para 0209), wherein the target is below the substrate, and wherein the deposition pressure is several mtorr, such as 3 or 12 mtorr (less than or equal to 40 mtorr) (para 0210). Furthermore, Bennett (US 5367139 A), in the analogous art of moving particle contamination generated during thin film deposition, teaches a pulsed gas flux to move particle contamination formed in the plasma across the plasma reactor (move at least some of the particles to an outer portion of the PVD chamber) after establishing the plasma and then ultimately extinguishing the plasma at the end of the deposition process (col 3 line 27-64, col 8-10 Method 2).
Because Ohmi teaches an evaporation process wherein the deposition source 42 is below the substrate 25 (para 0049; Fig. 3) as well as preventing contamination by increasing the pressure in the chamber to a viscous flow region (Abstract), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the evaporation process of Ohmi with an analogous sputter-up process, as described by Asplund, while removing particles from the plasma, as described by Bennett, by the pressure increase of Ohmi because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). Furthermore, the combination of Ohmi, Asplund, and Bennett would necessarily extinguish the plasma when the deposition process is completed.
The combination of Ohmi, Asplund, and Bennett fails to explicitly teach that the magnetron assembly comprises a rotatable drive shaft and a plurality of magnets are coupled to a magnet support member connected to the rotatable drive shaft. However, Chiba (US 6361662 B1), in the analogous art of magnetron sputtering, teaches magnets 2 within a target stage 6, wherein the magnets are rotated by a motor 7 connected to a shaft 13 (col 1 line 39-55, col 3 line 53-65; Fig. 1) in order to improve uniformity of the film (col 1 line 64-67). Because Chiba teaches that such sputtering apparatus were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the rotatable magnetron sputtering assembly of Chiba in the process of Ohmi in view of Asplund and Bennett with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
The combination of Ohmi, Asplund, Bennett, and Chiba fails to explicitly teach that the magnetron assembly is aligned with a central axis of the chamber. However, shifting the position of the magnetron assembly relative to the center of the chamber in the Ohmi apparatus would not have modified the operation of the device and thus is an obvious matter of design choice. See MPEP 2144.04(VI)(C).
Regarding claim 24, the previous combination of Ohmi, Asplund, Bennett, and Chiba fails to explicitly teach the magnetron PVD chamber comprises one or more of an RF bias power source or a DC power source to provide RF power or DC power respectively to a target assembly. However, Chiba, in the analogous art of magnetron sputtering, teaches the rotating magnetron sputtering system is supplied with DC power (col 5 line 41-52), thus necessitating a DC power source. Because Chiba teaches that such power sources were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a DC power source with the process of Ohmi in view of Asplund, Bennett, and Chiba with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 25, the previous combination of Ohmi, Asplund, Bennett, and Chiba fails to explicitly teach the magnetron PVD chamber comprises one or more of an RF bias power source or a DC power source to provide RF power or DC power respectively to a target assembly. However, Chiba, in the analogous art of magnetron sputtering, teaches the rotating magnetron sputtering system is supplied with DC power (col 5 line 41-52), thus necessitating a DC power source. Because Chiba teaches that such power sources were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a DC power source with the process of Ohmi in view of Asplund, Bennett, and Chiba with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmi (US 20090263566 A1) in view of Asplund (US 20100068444 A1), Bennett (US 5367139 A), and Chiba (US 6361662 B1), as applied to claims 1 and 15, and further in view of Lantsman (US 5573597 A).
Regarding claim 7, the combination of Ohmi, Asplund, Bennett, and Chiba fails to explicitly teach the substrate surface is biased during increasing the pressure to keep particles suspended in the plasma. However, Lantsman (US 5573597 A), in the analogous art of sputtering, teaches biasing the substrate so that contaminants, which are generally charged from the plasma, are repelled from the substrate as the plasma is extinguished (Abstract, col 2 line 40-51). Ohmi teaches preventing contamination of the sputtered film by impurities in the chamber (Abstract), so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the bias on the substrate, as described by Lantsman, during the deposition process of Ohmi in view of Asplund, Bennett, and Chiba in order to further reduce contamination once the plasma is extinguished.
Regarding claim 18, the combination of Ohmi, Asplund, Bennett, and Chiba fails to explicitly teach biasing the pedestal during deposition and at the particulate purge pressure. However, Lantsman (US 5573597 A) teaches biasing the substrate so that contaminants, which are generally charged from the plasma, are repelled from the substrate as the plasma is extinguished (Abstract, col 2 line 40-51). Ohmi teaches preventing contamination of the sputtered film by impurities in the chamber (Abstract), so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the bias on the substrate, as described by Lantsman, during the deposition process of Ohmi in view of Asplund, Bennett, and Chiba in order to further reduce contamination once the plasma is extinguished.

Claims 9, 11-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmi (US 20090263566 A1) in view of Asplund (US 20100068444 A1), Bennett (US 5367139 A), and Chiba (US 6361662 B1), as applied to claims 1 and 15, and further in view of Edmond (US 20030025121 A1).
Regarding claim 9, the combination of Ohmi, Asplund, Bennett, and Chiba fails to explicitly teach that the plasma is pulsed. However, Edmond (US 20030025121 A1), in the analogous art of sputtering, teaches creating an ionized plasma from a pulsed DC voltage wherein the pulsed plasma has a duty cycle of about 40% (para 0048). Because Edmond teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the DC pulsed plasma of Edmond in the process of Ohmi in view of Asplund, Bennett, and Chiba with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 11, the combination of Ohmi, Asplund, Bennett, Chiba, and Edmond teaches the plasma is pulsed with a duty cycle of about 40% (about 20% to 60%) (Edmond para 0048).
Regarding claim 12, the combination of Ohmi, Asplund, Bennett, Chiba, and Edmond teaches the plasma is pulsed with a duty cycle of about 40% (Edmond para 0048).
Regarding claim 17, the combination of Ohmi, Asplund, Bennett, and Chiba fails to explicitly teach the plasma is pulsed with a duty cycle in the range of about 20% to about 60%. However, Edmond (US 20030025121 A1), in the analogous art of sputtering, teaches creating an ionized plasma from a pulsed DC voltage wherein the pulsed plasma has a duty cycle of about 40% (about 20% to 60%) (para 0048). Because Edmond teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the DC pulsed plasma of Edmond in the process of Ohmi in view of Asplund, Bennett, and Chiba with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Allowable Subject Matter
Claims 22-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 22, the closest prior art to the claimed invention is Bennett (US 5367139 A), and Chiba (US 6361662 B1), and West (US 20150047975 A1). The aforementioned references teach the limitations of claim 1 as described above; however, the references fail to teach increasing the frequency to create a trapping force that decreases an amount of time for the charged particles to discharge, as part of the process of moving the particles. Furthermore, there is no teaching, motivation, or suggestion to modify the references to meet this limitation.
Claim 23 depends on claim 22 and thus would be allowable for the same reasons.
Applicant should also note that claim 21 would be allowable if incorporated into claim 1 and amended to overcome the rejections under 35 U.S.C. 112(a) and 112(b), such that the claim requires increasing the frequency to create a charge on at least some of the particles to form charged particles.

Response to Arguments
Applicant’s arguments, see pg. 9, filed 1/11/2022, with respect to the rejection(s) of claim(s) 1, 15, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bennett (US 5367139 A), Chiba (US 6361662 B1), West (US 20150047975 A1), Inoue (US 5049251 A), Asplund (US 20100068444 A1), and a new interpretation of Ohmi (US 20090263566 A1).
Adams (US 6013159 A) is no longer relied upon in the rejections and thus applicant’s arguments regarding Adams are rendered moot.
Bennett and Inoue are cited to teach broad interpretations of claims 1 and 15, wherein the initial pressure is not specified and thus the pressure increase may be small and the initial pressure and final pressure may both be above 50 mtorr.
A new interpretation of Ohmi is cited to teach a deposition process in which pressure is increased to reduce contamination. Asplund is cited to teach magnetron sputtering as an alternative to evaporation. Bennett is cited to teach that a gas/pressure pulse can reduce contamination in sputtering systems. Chiba is cited to teach a rotating magnetron sputtering assembly.
Applicant argues that the pressure of Ohmi cannot be applied to a sputtering process because Ohmi teaches a deposition process with a substantially different principle of operation. This argument is not persuasive because, as described in Asplund, sputtering and evaporation are alternative physical vapor deposition methods that are both performed at low pressure. Furthermore, even if the exact deposition pressure of Ohmi cannot be relied upon, Chiba teaches a pressure of 0.4 Pa in magnetron sputtering and Asplund teaches sputtering with a pressure of several mtorr, which is similar to the pressure of the evaporation process of Ohmi and thus it would have been obvious to one skilled in the art to use a pressure within this low pressure region. Additionally, regarding the elevated pressure of Ohmi, the pressure is raised to 1 torr or above after deposition; therefore, one skilled in the art would have expected a similar pressure to reduce contamination of any vapor deposition process, regardless of the presence of plasma.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                           

/JENNIFER WECKER/Primary Examiner, Art Unit 1797